Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 12, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154745(71)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  BOARD OF TRUSTEES OF THE CITY OF                                                                        Kurtis T. Wilder,
  PONTIAC POLICE AND FIRE RETIREE                                                                                     Justices
  PREFUNDED GROUP HEALTH AND
  INSURANCE TRUST,
            Plaintiff-Appellee,
                                                                    SC: 154745
  v                                                                 COA: 316418
                                                                    Oakland CC: 2012-128625-CZ
  CITY OF PONTIAC,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the joint motion of plaintiff-appellee and defendant-
  appellant to extend the time for filing their supplemental briefs is GRANTED. The
  supplemental briefs will be accepted for filing if submitted on or before August 6, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 12, 2017
                                                                               Clerk